Citation Nr: 1824640	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from July 1989 to March 1993 and in the Army National Guard from October 3, 2001 to February 26, 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in November 2013, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Processing Office (RO) in Buffalo, New York.  Thereafter, the Veteran's file was transferred to the Philadelphia, Pennsylvania RO, which is currently handling the appeal.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Additional evidence is needed before the Board can decide this case.  The Veteran was awarded educational assistance benefits under The Veterans Retraining Assistance Program (VRAP) program, effective March 14, 2013.  In October 2013, the RO processed his application for educational assistance benefits under the Post-9/11 GI Bill program (Chapter 33), which he had elected to receive in lieu of benefits under the VRAP program.  His election resulted in an action that stopped payment of VRAP benefits retroactive to March 14, 2013, resulting in an overpayment.  Evidently, the overpayment was partially offset from Chapter 33 benefits, leaving a remaining debt.  

The November 2013 decision by the Committee on Waivers denied the Veteran's request for waiver of recovery of an overpayment of educational assistance benefits on the basis that it would not be against equity and good conscience.  In discussing one of the elements under this standard - the element of fault in the debt creation - the Committee on Waivers stated that there was evidence of a "lack of good faith" on the Veteran's part.  Notably, under the law in effect prior to November 24, 2004, a finding of fraud or misrepresentation of a material fact, bad faith, or lack of good faith precluded consideration of whether waiver of recovery of the overpayment at issue is warranted on the basis of equity and good conscience.  Here, in spite of its unfortunate use of antiquated terminology causing some initial confusion as to the basis for the decision, the Committee on Waivers clearly intended - indeed, it articulated in its December 2013 letter, notifying the Veteran of its decision - that it had considered and applied the standard of equity and good conscience.  

The Board seeks additional information, specifically an audit, concerning the creation of the overpayment, the actual amount of the debt, and how the debt was recouped (the Veteran testified that it was recouped in full from his VA disability compensation).  The Committee on Waivers indicated in its November 2013 decision that the original amount of debt was $8,706.27 in VRAP payments, but that $5,125.84 was offset by Chapter 33 benefits for the same term period, leaving a debt of $3,580.43.  (At the hearing, the Veteran claimed that his Chapter 33 housing allowance was withheld from him in order to pay for VRAP.)  It appears that the remaining debt of $3,580.43 may have been recouped from the Veteran's compensation payments, as he has claimed, but the evidence on this point is ambiguous .  The record contains an audit showing the amounts paid and due to the Veteran for the period of March 14, 2013 through September 2013, and reflects a total amount of $8,706.27, but this audit is incomplete as it does not explain the offsets from Chapter 33 benefits, of explain why the Chapter 33 benefits did not completely offset the VRAP debt for the same term (e.g., March 14, 2013 to April 14, 2014, as noted in the statement of the case (SOC)).  Moreover, neither the Veteran nor the undersigned clearly understood how the debt was created, as was noted at the Travel Board hearing.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should conduct an audit of the Veteran's educational assistance account, reflecting the total amount of the indebtedness for the period of the overpayment, how the debt was recouped (including the amount offset from Chapter 33 benefits), and the actual amount of the debt that the Veteran himself had to pay back out-of-pocket after offsets were considered (he claims the debt has been recovered from his VA compensation payments).  

The audit should include an explanation of the payments made under each of the education programs (VRAP and Chapter 33), including whether the Veteran received a housing allowance, and how the offsets from Chapter 33 were determined.  The audit should clearly explain why the Chapter 33 benefits did not completely offset the VRAP debt for the term considered.  The Veteran should be provided a copy of the audit, and afforded opportunity to respond.  

2.  The AOJ should then readjudicate the Veteran's request for waiver of recovery of his educational assistance benefits overpayment, applying the standard of equity and good conscience.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (which includes a discussion of how each of the elements in 38 U.S.C. § 5302 and 38 C.F.R. § 1.965 affected the AOJ's determination), and afford him opportunity to respond.  Thereafter, this matter should be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

